Title: From Thomas Jefferson to Thomas Appleton, 9 July 1823
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Mo
July 9. 23.
I write by this day’s mail to my Correspdt at Richmd Colo B. Peyton to procure a bill of exchange on London which shall nett there clear of exchange 444.D. payable on your acct to mr Saml Williams your correspondent there, and to be paid over by you to M. & Mde Pini. I am later in this duty this year than usual, this  depends on the earlier or later date by which the produce of the preceding year can be prepared & got down the river to Richmd my farms being 130. miles up  the river,  which sometimes  slackens by drought. with these casual variations of a month or two in time these remittances may be counted  on with the utmost certainty by M. & Mde Pini, to whom I repeat my respects with assurances to yourself of my constant frdshp and respect.Th: J.